Arthur Don Tel 312.456.8438 Fax 312.456.8435 dona@gtlaw.com January 28, 2014 Ariel Investments, LLC 200 East Randolph Drive, Suite 2900 Chicago, Illinois 60601 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Ariel Investment Trust Post-Effective Amendment No. 54 under the Securities Act of 1933 - Fil No. 33-7699 and Amendment No. 54 under the Investment Company Act of 1940 - File No. 811-4786 Dear Sir or Madam: On behalf of Ariel Investment Trust (the “Company”), attached for filing pursuant to Rule 485(b) under the Securities Act of 1933 (the “Securities Act”) is Post-Effective Amendment No. 54 under the Securities Act to the Company’s registration statement on Form N-1A. This amendment is being filed pursuant to Rule 485(b) under the Securities Act, and includes changes made in response to comments from the Staff to the Company’s administrator in connection with the Company’s preceding filing under Rule 485(a) under the Securities Act.The amendment does not contain disclosures that would render it ineligible to become effective under Rule 485(b) of the Securities Act. If you have any questions regarding the attached filing or require any additional information, please call me at (312) 456-8438. Very Truly Yours, GREENBERG TRAURIG, LLP /s/ Greenberg Traurig, LLP GREENBERG TRAURIG, LLP■ ATTORNEYS AT LAW■ WWW.GTLAW.COM 77 West Wacker Drive, Suite 3100■ Chicago, Illinois■ Tel 312.456.8400■ Fax 312.456.8435 CHI 64387167
